Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 18 April 2022. Claims 1, 3, 5, 7, 10, 12, 14, 16, 17, 19, and 20 have been amended. Claims 21 and 22 have been added. Claims 2 and 11 have been cancelled. Claims 1, 3-10, and 12-22 are pending.

Response to Remarks/Amendment
3. Applicant's remarks filed 18 April 2022 have been fully considered and they are considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
4. Applicant's arguments filed 18 April 2022 have been fully considered
.
The rejections under 112(b) have been withdrawn in light of the Applicant’s amendments.

Response to Remarks/Amendment
5. Applicant's remarks filed 18 April 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
6. Applicant's remarks have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues that “Applicant respectfully disagrees, however, to advance prosecution in this case, the claims have been amended to include additional details to clarify that the claims are not directly to any abstract idea.”

The examiner respectfully disagrees. The applicant argues that the amended claims are not directed to any abstract idea. However, the amended claims still teach receiving a request for forecasting data to use for new product introduction where the request comprising an indication of existing products and data for a plurality of existing curves corresponding to the existing products which represents organizing human activity since it demonstrates commercial interactions associated with the determination of use of new products and existing products. Furthermore, the process of forecasting use of new products and existing products encompasses evaluation, observation, and judgement which is analysis of use of new products and existing products which is a mental process. Therefore, as determined by the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG), the amended claims demonstrate an abstract idea and not statutory subject matter. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 3-10, and 12-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are a method comprising: receiving a request from a first for forecasting data for a new product that has no historical data, the request comprising identification of a product type or product line corresponding to the new product (Analyzing and Receiving Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); generating a list of a plurality of existing products for the identified product type or product line (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); accessing data for a plurality of existing phase-in and phase-out curves corresponding to the plurality of existing products, each existing phase-in and phase-out curve of the plurality of existing phase-in and phase-out curves comprising at least one value corresponding to planning data for a respective existing product (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity by utilizing Mathematical Concepts (calculating curves)); determining that a subset of existing phase-in and phase-out curves of the plurality of existing phase-in and phase-out curves comprises more than one value corresponding to respective planning data for the respective existing product (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity by utilizing Mathematical Concepts (calculating curves)); based on determining that the subset of existing phase-in and phase-out curves of the plurality of existing phase-in and phase-out curves comprises more than one value corresponding to the respective planning data for the respective existing product, analyzing each value for each existing phase-in and phase-out curve of the subset of existing phase-in and phase- out curves to determine a number of values for each existing phase-in and phase-out curve (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity by utilizing Mathematical Concepts (calculating curves)); determining an existing phase-in and phase-out curve, of the subset of existing phase-in and phase-out curves, with a maximum number of values (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity by utilizing Mathematical Concepts (calculating curves)); generating a text file comprising a number of value columns corresponding to the maximum number of values (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); extracting data for each existing phase-in and phase out curve of the subset of existing phase-in and phase-out curves, the extracted data comprising a type of curve, a start value, an end value, a function for the phase-in or phase-out curve, and a number of values for the phase-in or phase-out curve, populating the text file with the extracted data, for each existing phase-in and phase-out curve of the subset of existing phase-in and phase-out curves (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity by utilizing Mathematical Concepts (calculating curves)); and providing the populated text file to the first computing device, wherein more information is included in the text file than is displayed on a display of the first (Transmitting Information, judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and Commercial Interactions for the purposes and Organizing Human Activity and calculating a curve utilizing Mathematical Concepts but for the recitation of generic computer components. That is, other than computer and computing device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity and calculating a curve utilizing Mathematical Concepts. For example, receiving a request for forecasting data to use for new product introduction where the request comprising an indication of existing products and data for a plurality of existing curves corresponding to the existing products represents what a product manager does to introduce products to market. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing, analyzing, and tracking information, a “Method of Organizing Human Activity”. Furthermore, the processes recite calculating a curve, a “Mathematical Concept”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of computer and computing device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving and transmitting product information (transmitting/receiving information) is insignificant extra-solution activity as this is transmitting/receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:
[0013] FIG. 1 is a block diagram illustrating a networked system 100, according to some example embodiments. The system 100 may include one or more client devices such as client device 110. The client device 110 may comprise, but is not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDA), smart phone, tablet, ultrabook, netbook, laptop, multi-processor system, microprocessor-based or programmable consumer electronic, game console, set-top box, computer in a vehicle, or any other computing or communication device that a user may utilize to access the networked system 100. In some embodiments, the client device 110 may comprise a display module (not shown) to display information (e.g., in the form of user interfaces). In further embodiments, the client device 110 may comprise one or more of touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so forth. The client device 110 may be a device of a user 106 that is used to access and utilize cloud services, among other applications. 

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device, nor the receiving, transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 10 and 19 also contain the identified abstract ideas above, with additional elements memory, processors, and non-transitory computer-readable medium which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 3 and 12 describes the display of the first comprises enabling editing of the populated text file which are all part of the abstract ideas presented, with the added additional element of graphical user interface (Analyzing and Transmitting Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 4-9, 13-18, and 20-22 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1, 3-10, and 12-22 are ineligible. 
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
8. Claims 1, 3-10, and 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	9. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…that has no historical data, the request comprising identification of a product type or product line corresponding to the new product; generating a list of a plurality of existing products for the identified product type or product line…existing phase-in and phase- out curves to determine a number of values for each existing phase-in and phase-out curve; determining an existing phase-in and phase-out curve, of the subset of existing phase-in and phase-out curves, with a maximum number of values; generating a text file comprising a number of value columns corresponding to the maximum number of values; extracting data for each existing phase-in and phase out curve of the subset of existing phase-in and phase-out curves, the extracted data comprising a type of curve, a start value, an end value, a function for the phase-in or phase-out curve, and a number of values for the phase-in or phase-out curve…wherein more information is included in the text file than is displayed on a display of the first computing device…”

The most closely applicable prior art of record is referred to in the Office Action mailed 18 April 2022 as Cronin et al. (United States Patent Application Publication No. 2014/0280193).

Cronin et al. provides a predictive query interface for generating indices from a dataset of columns and rows representing probabilistic relationships between the rows and the columns of the dataset and storing the indices within a database of a host organization.

While Cronin et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Cronin et al. utilizes a predictive query interface for generating indices from a dataset of columns and rows representing probabilistic relationships between the rows and the columns of the dataset and storing the indices within a database of a host organization Cronin et al. fails to further assess the identifying of product type or product line with extracted data comprising a type of curve, a start value, an end value, a function for the phase-in or phase-out curve with displayed text files.

Secondary reference to Duva et al. (United States Patent Application Publication No. 2014/0172504) provides communication processing and tracking using data processing and data/voice networks where a phone address from a phone address number pool is automatically assigned to an entity and a call quality rating is determined and recorded. However, the use of the communication processing and tracking using data processing and data/voice networks fails to further assess the identifying of product type or product line with extracted data comprising a type of curve, a start value, an end value, a function for the phase-in or phase-out curve with displayed text files.

According, the Cronin et al. in view of Duva et al. fails to teach or render obvious at least “…that has no historical data, the request comprising identification of a product type or product line corresponding to the new product; generating a list of a plurality of existing products for the identified product type or product line…existing phase-in and phase- out curves to determine a number of values for each existing phase-in and phase-out curve; determining an existing phase-in and phase-out curve, of the subset of existing phase-in and phase-out curves, with a maximum number of values; generating a text file comprising a number of value columns corresponding to the maximum number of values; extracting data for each existing phase-in and phase out curve of the subset of existing phase-in and phase-out curves, the extracted data comprising a type of curve, a start value, an end value, a function for the phase-in or phase-out curve, and a number of values for the phase-in or phase-out curve…wherein more information is included in the text file than is displayed on a display of the first computing device…” as required by claims 1, 3-10, and 12-22. 

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170006135 A1
SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM
SIEBEL; THOMAS M. et al.
US 20160350721 A1
BEHAVIORALLY INFORMED SCHEDULING SYSTEMS AND METHODS
Comerford; Mark F. et al.
US 20160217401 A1
SYSTEMS AND METHODS OF ADDING AND RECONCILING DIMENSION MEMBERS
Leung; Ronald Chi Man et al.
US 20160217400 A1
SYSTEMS AND METHODS OF WORKFORCE PLANNING
Sit; Chuen Yan et al.
US 20160019564 A1
EVALUATING DEVICE READINESS
OUYANG; Ye et al.
US 20130282445 A1
METHOD OR SYSTEM TO EVALUATE STRATEGY DECISIONS
Chussil; Mark
US 20130060603 A1
Business Performance Forecasting System and Method
Wagner; Richard Chadwick
US 20110301926 A1
METHOD OR SYSTEM TO EVALUATE STRATEGY DECISIONS
Chussil; Mark
US 20020099596 A1
Dynamic ratemaking for insurance
Geraghty, Michael Kevin


11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	7/20/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683